Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on November 16, 2021 has overcome the following rejection/objections: 
Claims 2, and 15 have been canceled.
Claims 1, 3, 14, 16, and 21 have been amended.
Currently, claims 1, 3-14, and 16-23 are pending for consideration. 
	Allowable Subject Matter
Claims 1, 3-14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closet prior arts are Amthor et al. (US 20200203002 A1), Luo et al. (CN 110827291 A), Fan et al. (The Human Brainnetome Atlas: A New Brain Atlas Based on Connectional Architecture). As explained in the previous office action, the combination of Amthor et al., Luo et al., and Fan et al. teaches most of the limitation of claim 1; however, the combination of Amthor et al., Luo et al., and Fan et al. fails to disclose or reasonably suggest that “ processing the data object to determine one or more particular images that are invalid, comprising, for each image: processing, for each of a plurality of predetermined tests, the image according to the test to generate a respective test output; and determining whether the image is invalid according to the plurality of generated test outputs”.

Re Claim 14, is allowable for the same reason as independent claim 1 discussed above. 
Regarding claims 16-19, and 23, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 21, is allowable for the same reason as independent claim 1 discussed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668